Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 10/27/2021.  
Applicant has filed a Terminal disclaimer in order to overcome the double patenting rejection of claims 1-20.  The terminal disclaimer has been accepted and approved.  Therefore, the double patenting rejection have been withdrawn by the examiner.
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claims 1 & 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a protection circuit including a first Zener diode and a second Zener diode and configured to stop output of the adjusted DC voltage, the cathode of the first Zener diode being electrically connected to the power supply circuit, the second Zener diode being connected in series to the first Zener diode in the first mode and being short-circuited in the second mode, the anode of one of the first and second Zener diodes being directly connected to the cathode of the other of the first and second Zener diodes via a wire”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also would be allowable for the same reasons provided above.     
In re to claims 12-20, claims 12-20 depend from claim 11, thus are also would be allowable for the same reasons provided above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/YEMANE MEHARI/Primary Examiner, Art Unit 2839